DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-7, 11-17 and 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim  1 recites a communication system comprising: a computing platform including at least one hardware processor and a system memory storing a software code; a plurality of image capture devices, a transceiver, and a display including a display screen, controlled by the at least one hardware processor; a base including a motor coupled to a rotor for rotating the display; the at least one hardware processor configured to execute the software code to: receive, using the transceiver, an audio-visual data including a 360 degree remote image data corresponding to a remote venue; determine a location of each of a plurality of local viewers in a local venue; generate multiple two-dimensional (2D) images each depicting a perspective of the 360 degree remote image data that is appropriate to a respective one of the locations of each of the plurality of local viewers; render on the display screen, the multiple 2D images of the 360 degree remote image data, while spinning the display using the motor and the rotor to generate a floating image of the remote venue; concurrently with spinning the display, obtain, using the plurality of image capture devices, a local image data of the local venue, wherein the plurality of image capture devices comprise a plurality of image sensors configured to spin with the display; and transmit, using the transceiver, a local audio-visual data including the local image data to the remote venue.
Claim 11 and 21 similar limitations.
Ishibashi et al. U.S. Patent Publication No. 2005/0035962 teaches in figure 26 a receptionist, where the receptionist turn around when called from behind as mentioned in [0188] and [0199]. In addition, Ishibashi teaches three-dimensional by using rotating self-luminous two-dimensional display in [0087]. Furthermore, figure 26 teaches video cameras 406 for detecting the change of the outside environment as suggested in [0185]. However, Ishibashi fails to disclose the above underlined limitations.
Lanier et al. U.S. Patent Publication No. 2017/0038829 transmits local audio-visual data to a remote venue in [0025-0026] (e.g. online video chat, online video call). However, Lanier fails to disclose the above underlined limitations.
Mintz et al. U.S. Patent Publication No. 2006/0171008 teaches holographic image from multiple angles up to 360 degrees and further refers to multiple viewers may view different aspects in abstract and [0055]. In addition, figure 4 teaches a spinning diffusive screen. However, Mintz fails to disclose the above underlined limitations.
Hoshino et al. U.S. Patent Publication No. 2004/0196362 teaches an image pickup apparatus capable of picking up images of an object from a plurality of 
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621